DETAILED ACTION

Election/Restrictions
Applicant’s election of Species I in the reply filed on May 16, 2022 is acknowledged. This election is made without traverse.
The claims associated with Species 1, according to the Applicant are: Claims 1-9 and 11. However, the Examiner considers that claim 2 does not belong to Species 1 (Figures 1-3). Therefore, the claims associated with Species 1 are: Claims 1, 3-9 and 11.
Claims 2, 10 and 12-20 are withdrawn from consideration.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on May 16, 2022 for application number 16/749,380. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton, Jr. et al. (US PG Pub No. 2016/0169074), hereinafter “Clayton”, in view of Kincaid (US Patent No. 6,758,193), hereinafter “Kincaid”.
Regarding claim 1, Clayton discloses a cooling system for cooling diesel exhaust fluid (DEF) for an off-road vehicle, comprising: a DEF tank (Fig. 1 (54)) configured to hold DEF (paragraphs 23 & 24); a cooling interface configured to interface with the DEF (paragraph 27); a thermoelectric device disposed exterior to the DEF tank (paragraphs 26 & 27), wherein a first portion (Fig. 1 (upper portion of element 56)) of the thermoelectric device is coupled to the cooling interface (Fig. 1 (56, 57)), and wherein the thermoelectric device is configured to draw heat from the cooling interface to cool the DEF (paragraphs 25-27).
Clayton fails to disclose a heat sink coupled to a second portion of the thermoelectric device opposite the first portion, wherein the heat sink is configured to draw heat away from the thermoelectric device.
However, Kincaid discloses a heat sink (Kincaid (Fig. 3B (28))) coupled to a second portion of the thermoelectric device (Kincaid (12)) opposite the first portion, wherein the heat sink (Kincaid (28)) is configured to draw heat away from the thermoelectric device (Kincaid (12)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Clayton by incorporating a heat sink coupled to a second portion of the thermoelectric device opposite the first portion as taught by Kincaid in order to dissipate heat away from the thermoelectric cooling device.
Regarding claim 3, the modified invention of Clayton discloses the system of claim 1, comprising a temperature sensor (Fig. 1 (68)) configured to measure a temperature of the DEF (paragraph 32).
Regarding claim 4, the modified invention of Clayton discloses the system of claim 3, wherein the temperature sensor (Fig. 1 (68)) is disposed within the DEF tank (Fig. 1 (54)).
Regarding claim 5, the modified invention of Clayton discloses the system of claim 3, comprising a controller (Fig. 1 (62)) configured to control the thermoelectric device based at least in part on the temperature of the DEF (paragraphs 29 & 32).
Regarding claim 6, the modified invention of Clayton discloses the system of claim 5, wherein the controller (Fig. 1 (62)) is configured to activate the thermoelectric device in response to the temperature of the DEF being above fifty degrees Celsius (paragraphs 29 & 41).
Regarding claim 7, the modified invention of Clayton discloses the system of claim 1, wherein the heat sink (Kincaid (Fig. 3B (28))) is configured to be disposed within an air intake duct of the off-road vehicle (paragraph 27).
Regarding claim 8, the modified invention of Clayton discloses the system of claim 1, wherein the thermoelectric device is configured to provide cooling via a Peltier effect by transferring heat from the first portion of the thermoelectric device to the second portion of the thermoelectric device through an array of semiconductors (paragraph 27); (Kincaid (12)).
Regarding claim 9, the modified invention of Clayton discloses a cooling system for cooling diesel exhaust fluid (DEF) for an off-road vehicle, comprising: a DEF tank (Fig. 1 (54)) configured to hold DEF (paragraphs 23 & 24); a fluid circuit external to and coupled to the DEF tank (paragraph 27); a pump (Fig. 1 (42)) disposed along the fluid circuit and configured to pump the DEF to and from the DEF tank (54) along the fluid circuit (paragraphs 27 & 29); a cooling interface disposed along the fluid circuit (paragraph 27), wherein the cooling interface is configured to interface with the DEF (paragraph 27); a thermoelectric device disposed exterior to the DEF tank (paragraphs 26 & 27), wherein a first portion (Fig. 1 (upper portion of element 56)) of the thermoelectric device is coupled to the cooling interface (Fig. 1 (56, 57)), and wherein the thermoelectric device is configured to draw heat from the cooling interface to cool the DEF (paragraphs 25-27); and a heat sink (Kincaid (Fig. 3B (28))) coupled to a second portion of the thermoelectric device (Kincaid (12)) opposite the first portion, and wherein the heat sink (Kincaid (Fig. 3B (28))) is configured to draw heat away from the thermoelectric device (Kincaid (12)).
Regarding claim 11, the modified invention of Clayton discloses the system of claim 9, wherein the heat sink (Kincaid (Fig. 3B (28))) is configured to be disposed within an air intake duct of the off-road vehicle (paragraph 27), and wherein an air flow through the air intake duct is configured to cool the heat sink (paragraph 27); (Kincaid (Fig. 3B (28))).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747